[Cite as In re D.S., 2014-Ohio-3596.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 101012




                                         IN RE: D.S.
                                        A Minor Child

                                   [Appeal by M.J., Mother]




                                        JUDGMENT:
                                         AFFIRMED


                                     Civil Appeal from the
                              Cuyahoga County Court of Common Pleas
                                       Juvenile Division
                                     Case No. PR 13709823

        BEFORE: E.A. Gallagher, P.J., E.T. Gallagher, J., and Stewart, J.

        RELEASED AND JOURNALIZED:                 August 21, 2014
ATTORNEY FOR APPELLANT

George W. MacDonald
514 Glen Park Drive
Bay Village, Ohio 44140


ATTORNEYS FOR APPELLEE, CJFS-OCSS

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Joseph C. Young
Assistant County Prosecutor
P.O. Box 93894
Cleveland, Ohio 44101




EILEEN A. GALLAGHER, P.J.:
       {¶1} Mother M.J. appeals a child support order entered in the Cuyahoga County

Court of Common Pleas.          On appeal, M.J. argues that the magistrate incorrectly

imputed income and assessed deductions not supported by the record.               For the

following reasons, we affirm.

       {¶2}      M.J. gave birth to D.S. on November 4, 2012. On July 9, 2013, the

Cuyahoga Job and Family Services filed a complaint seeking to establish the parent-child

relationship between D.S. and D.S., Sr., as well as an order for D.S., Sr. to pay child

support. Genetic testing established, with 99.99 percent certainty, that D.S., Sr. was the

father of D.S.

       {¶3} The trial court held a hearing on this matter and issued a decision noting that

D.S., Sr. admitted in open court that he was the father and thus finding the parent-child

relationship to be established.     The magistrate found that D.S. resides with M.J.,

receives food stamps and health insurance from the county and that M.J. had potential

annual earnings of $13,750.      The magistrate designated M.J. as the residential parent

and legal custodian of D.S., pursuant to R.C. 3109.042.

       {¶4} The magistrate found that D.S., Sr. was voluntarily unemployed or

voluntarily underemployed and that if he was part-time employed, he would be earning

at least $12,246 annually. The magistrate found that D.S., Sr. had five other children

and, pursuant to a guideline sheet prepared under R.C. Chapter 3119, found D.S., Sr.’s

monthly child support obligation to be $50 a month.
          {¶5} On January 2, 2014, M.J. filed objections to the magistrate’s decision

arguing that the magistrate erred in finding D.S., Sr.’s support obligation to be $50.

The trial court overruled M.J.’s objections and adopted the magistrate’s decision on

January 8, 2014. M.J. appeals asserting the following sole assignment of error:

                 I.      The trial court erred in entering an order of child support in which
                         it imputed income incorrectly and assessed deductions not
                         supported in the record.

          {¶6} A trial court has broad discretion to calculate child support. Absent an abuse of

discretion, an appellate court will not disturb a child support order. Wright v. Wright, 8th Dist.

Cuyahoga No. 91026, 2009-Ohio-128 ¶ 13, citing Booth v. Booth, 44 Ohio St.3d 142, 144, 541

N.E.2d 1028. Similarly, the issue of whether income is imputed to a parent for purposes of

calculating child support pursuant to R.C. 3119.01 is committed to the sound discretion of the

trial court and will not be disturbed absent an abuse of discretion.          In re T.S., 8th Dist.

Cuyahoga No. 96657, 2011-Ohio-6756, ¶ 8, citing Rock v. Cabral, 67 Ohio St.3d 108, 112, 616

N.E.2d 218 (1993). An abuse of discretion implies the trial court’s attitude was unreasonable,

arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140

(1993).

          {¶7} In general, the amount of child support calculated using the child support guidelines

and child support computation worksheet is “rebuttably presumed to be the correct amount of

child support, although the trial court may deviate from that amount.” Gentile v. Gentile, 8th

Dist. Cuyahoga No. 97971, 2013-Ohio-1338, ¶ 49, citing R.C. 3119.03 and Marker v. Grimm,

65 Ohio St.3d 139, 601 N.E.2d 496 (1992), paragraph one of the syllabus. For a parent who is

voluntarily unemployed or underemployed, a trial court calculates that parent’s potential income

pursuant to the factors enumerated in R.C. 3119.01(C)(11)(a).
       {¶8} M.J. argues that the trial court erred in adopting the magistrate’s factual findings

regarding D.S., Sr.’s imputed income and his credits for the support of his five other children.

In fact, M.J. describes the deductions the trial court attributed to D.S., Sr.’s other children as

“unsupported.” However the numbers disputed by M.J. are initial figures entered into the

worksheet, not calculations derived from the worksheet.          In objecting to the magistrate’s

decision, M.J. argued that her grounds for objections did not require reference to the transcript

of the hearing because her arguments were based on alleged errors in the calculation of support.

Similarly, D.S., Sr. has failed to provide this court with a transcript of the hearing. As the court

stated in Knapp v. Edwards Laboratories, 61 Ohio St.2d 197, 400 N.E.2d 384 (1980):

       The duty to provide a transcript for appellate review falls upon the appellant.
       This is necessarily so because an appellant bears the burden of showing error by
       reference to matters in the record. * * *. When portions of the transcript
       necessary for resolution of assigned errors are omitted from the record, the
       reviewing court has nothing to pass upon and thus, as to those assigned errors,
       the court has no choice but to presume the validity of the lower court’s
       proceedings, and affirm.

       {¶9} In this instance, M.J. has not provided us with a transcript of the proceedings

necessary to evaluate her argument that the magistrate made incorrect factual findings regarding

D.S., Sr.’s income and obligations stemming from his other children. Finding no error in a

calculation derived from the worksheet, we are constrained to presume regularity and summarily

reject her assignment of error. In re Z.B., 8th Dist. Cuyahoga No. 96304, 2011-Ohio-2936, ¶ 7.



       {¶10} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.
       It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




EILEEN A. GALLAGHER, PRESIDING JUDGE

EILEEN T. GALLAGHER, J., and
MELODY J. STEWART J., CONCUR